Order entered April 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                              V.

                        BRENDA GONZALES, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-15035

                                          ORDER
       Before the Court is appellants’ April 20, 2015 motion for an extension of time to file a

brief requesting an extension to May 15, 2015. The clerk’s record was filed on April 21, 2015.

Appellants’ brief is due on MAY 21, 2015. See TEX. R. APP. P. 38.6(a)(1). Accordingly, we

DENY appellants’ motion as moot.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE